Electronically Filed
                                                     Supreme Court
                                                     SCPW-13-0000115
                         SCPW-13-0000115             10-APR-2013
                                                     08:39 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                                vs.

         THE HONORABLE RICHARD K. PERKINS OF THE CIRCUIT
 COURT OF THE FIRST CIRCUIT OF THE STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
               (CR. NO. 88-2209; CR. NO. 89-0024;
                CAAP-11-0000016; SCWC-11-0000016)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
          Upon consideration of petitioner Michael C. Tierney’s
motion for reconsideration of the March 20, 2013 order denying
his petition for a writ of mandamus, which was electronically
filed by the appellate clerk on April 4, 2013,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, April 10, 2013.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack